Citation Nr: 1546763	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  08-26 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected left knee disability prior to June 15, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to October 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The case is currently under the jurisdiction of the RO in Detroit, Michigan.

In a July 2012 decision, the Board denied the Veteran's claim of entitlement to an increased disability rating for service-connected left knee disability prior to June 15, 2009.  The Veteran appealed the Board's July 2012 decision with respect to that issue to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court vacated that part of the July 2012 Board decision and remanded the claim to the Board for action consistent with the judgment.  Thereafter, in October 2014 the Board remanded the claim for further clarification of examinations completed prior to June 2009 and opinion regarding how the Veteran's symptoms of a left knee disability affect the function of the left knee.  Specifically, the examiner was asked to comment on the pain and limitation on movement.  Moreover, the examiner was asked to offer an opinion as to whether the Veteran's pain could significantly limit functional ability during flare-ups and address other factors such as weakened movement, excess fatigability, diminished endurance or incoordination.


FINDING OF FACT

Prior to June 15, 2009, the Veteran's left knee chondromalacia with degenerative changes was manifested by pain on motion but no compensable loss of range of motion upon examination.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the Veteran's left knee chondromalacia with degenerative changes prior to June 15, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71 Diagnostic Codes 5003, 5010, 5260, 5261 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in letters sent to the Veteran.  

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of the claim.


Merits

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski,        1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

It is noted that 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 provide criteria for rating disability due to knee ankylosis, cartilage dislocation, cartilage removal, tibia and fibula impairment, and genu recurvatum. The evidence is against findings that the Veteran has ever had these conditions so no further discussion about them is necessary. 

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is warranted where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is warranted where knee flexion is limited to 15 degrees. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is warranted where knee extension is limited to 10 degrees, a 20 percent rating is warranted where knee extension is limited to 15 degrees, a 30 percent rating is warranted where knee extension is limited to 20 degrees, a 40 percent rating is warranted where knee extension is limited to 30 degrees, and a 50 percent rating is warranted where knee extension is limited to 45 degrees. 

Under Diagnostic Code 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability of the knee, a 20 percent rating is assigned for moderate recurrent subluxation or lateral instability of the knee, and a 30 percent rating is assigned for severe recurrent subluxation or lateral instability of the knee. 38 C.F.R. § 4.71a Diagnostic Code 5257.  However, there is no evidence of recurrent subluxation or lateral instability of the Veteran's left knee so this diagnostic code is not for application.

Degenerative arthritis, established by x-ray findings, is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, on the basis of limitation of motion as per the diagnostic codes for the specific joint.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned for x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with rating based on limitation of motion.  For the purpose of rating disability due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.59(f).

The May 2006 orthopedic examination, which was completed in Frankfurt, Germany, reported slight joint effusion, no synovitis, positive patella pressure point pain and pressure pain patella tendon ligament in the left knee.  Moreover, pressure pain in the dorsal knee joint gap, end-grade flexion pain and over-extension pain were all noted.  For the left knee, passive range of motion was 130 degrees and active range of motion was 128 degrees.  

Thereafter, the March 2009 orthopedic examination found the Veteran's left knee had active range of motion to 110 degrees and passive range of motion to 125 degrees with pain at 95 degrees.  

The objective medical evidence of record supports a rating of 10 percent for the left knee as there is ample evidence of painful limitation of motion for the Veteran's left knee during the period prior to June 15, 2009, despite the loss of motion being noncompensable under Diagnostic Code 5260.  This is the maximum applicable rating under Diagnostic Code 5003.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The May 2006 examination documented permanent pain when resting and under stress as well as painful limitation in climbing stairs and walking distances.  The Veteran did not use a walking stick or a joint support for ambulation.

The Veteran's May 2007 statement also indicated he had trouble walking, pain after extended sitting or standing, and reduced range of motion in the left knee as well as the lower back, which the Veteran contends were not addressed in his May 2006 examination.

The March 2009 examination noted in the Veteran's history that he had significant pain and restricted functioning in his left knee, referencing the 1999 diagnostic arthroscopy's results.  A limping gait pattern was noted and the Veteran reported being unable to sit for longer than 10 minutes without intense pain.  He constantly wore a bandage but did not need a walking aid.  Moreover, function was reported as significantly restricted, sitting for longer than 15-20 minutes was no longer tolerated and walking distance was restricted to 100 feet.  Additionally, standing for longer than 10 minutes provoked intense pain.

In satisfaction of the October 2014 Board remand, a clarification opinion was obtained in January 2015 regarding the Veteran's functional loss for the period prior to June 15, 2009.  The clarification opinion considered the examination results from the May 2006 and March 2009 VA examinations.  The examiner was requested to indicate how the significant pain documented in the May 2006 and March 2009 VA examinations would additionally limit the Veteran's range of motion and to comment on additional factors which limit the Veteran's range of motion.  

The January 2015 examiner indicated she was unable to provide an opinion beyond mere speculation in regards to how the Veteran's symptoms of left knee disability documented in the May 2006 and March 2009 VA examinations affected the functioning of the left knee.  In support of that opinion, the examiner indicated she was not the same examiner who examined the Veteran in 2006 and 2009.  While the examinations were reviewed, she was unable to determine if there were any functional limitations due to flare-ups, weakness, pain, and incoordination or when the left knee was used repeatedly over a period of time.  The examiner also indicated she was unable to determine if the Veteran was having a flare-up at the time of examination and was unable to determine from review of records if the examination correlated with repetitive motion required during the Veteran's daily routine and work day.

The Board has considered the medical evidence of record, including the Veteran's May 2007 statement, May 2006 and March 2009 examination reports and the January 2015 clarification opinion regarding the Veteran's functional loss and pain for the period prior to June 15, 2009.  

The Board acknowledges the Veteran's belief that his left knee disorder warrants an increased rating for the period prior to June 15, 2009.  The Board has considered the reported history of symptomatology regarding the left knee disability, along with limits such as sitting, standing and walking due to intense pain, which the Veteran is competent to report.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  However, the Veteran is not competent to identify the specific level of the disability on appeal based on the Diagnostic Code and functional loss.

In this case, it does not appear that the Veteran's pain results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Despite left knee pain, the Veteran demonstrated active range of motion of 110 degrees of flexion at the most restrictive, with normal range of motion being 140 degrees of flexion.  Moreover, while the Veteran wore a bandage, the objective medical evidence of record does not demonstrate any left knee weakness, fatigability, or, swelling, deformity or disuse atrophy upon use prior to June 15, 2009.

As such, the Board finds the Veteran's left knee disability prior to June 15, 2009 did not have functional loss beyond that for which he was being compensated.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the objective medical evidence from the record supports that the Veteran's left knee disability prior to June 15, 2009 was adequately compensated by the assigned 10 percent disability rating for painful movement as the Veteran's loss of motion range was noncompensable.  Moreover, there is no additional evidence in the record to support interference with employment and no periods of hospitalization.

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

Accordingly, the Board finds that the preponderance of the evidence does not support a disability rating in excess of 10 percent for the Veteran's service-connected left knee disability prior to June 15, 2009.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to a disability rating of in excess of 10 percent for service-connected left knee chondromalacia with degenerative changes prior to June 15, 2009 is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


